USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 1 of 21


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JB WHITELOW,

                      Petitioner,

                      v.                           CAUSE NO.: 3:18-CV-198-JD-MGG

 WARDEN,

                      Respondent.

                                 OPINION AND ORDER

       JB Whitelow, a prisoner without a lawyer, filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 challenging his convictions for murder and

attempted battery and his 89-year sentence by the Lake County Court on August 20,

2001, under cause number 45G03-0810-MR-7. ECF 2.



BACKGROUND

       In deciding this habeas petition, the court must presume the facts set forth by the

state courts are correct. 28 U.S.C. § 2254(e)(1). It is Whitelow’s burden to rebut this

presumption with clear and convincing evidence. Id. On direct appeal, the Indiana

Court of Appeals set forth the facts surrounding Whitelow’s offenses as follows:

             In September 2008, an errantly thrown lemon slice mixed with hot
        tempers, [led] to a scuffle and shooting death outside a bar in
        Hammond. Sometime between two and three o’clock in the morning on
        September 21, a bartender threw a slice of lemon to get the attention of a
        male patron, but by mistake hit Darnell Jones (a.k.a. “Dada”). Dada
        became angry, threw a glass, and was escorted out by Rob Moore (a.k.a.
        “House”), one of the bar’s security guards. Upon exiting, Dada began to
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 2 of 21


      argue with House and Eric Lowe (a.k.a. “Herc”), another security guard.
      House and Herc followed Dada to his car, and Dada then swung open
      his car door, hitting Herc with it. House and Herc decided to detain
      Dada and call the police, and struggled to pull him from the car.
              At this time House heard screaming nearby, saw a woman
      restraining a man he later identified as Whitelow, heard a gunshot,
      and then ducked behind a car parked next to Dada’s. House then
      darted toward his own car to retrieve a gun, but en route remembered
      his gun was not in his car and instead ran back to the bar, where he
      alerted the other security guards to the shooting and told them to call
      911. House then saw Herc begin to chase Whitelow.
              Keith Berry (a.k.a. “Butch”), another security guard, also saw
      Herc chase Whitelow, and saw Whitelow point a gun and shoot Herc in
      the head. Butch ran up to Whitelow, put him in a headlock, and was
      lying on the ground holding Whitelow’s head and neck while someone
      else kicked Butch in the head repeatedly and yelled at him to let go of
      Whitelow. At least one other joined the scuffle and yelled at Butch to let
      go of Whitelow. Herc died of his injuries.
              Rodreon Jones accompanied Dada to the bar that evening and
      knew Whitelow. After the gunshots and scuffle, of which she personally
      saw and heard some but not all of what happened, she called
      Whitelow’s cellular phone and asked him why he shot the security
      guard. He said “I didn’t do that. I got blood all over my shirt and my
      pants,” and then hung up. Transcript at 299 (testimony of Jones).
              Over a period of months in early 2009, Whitelow described the
      incident to Brandon Humphrey three or four times. Whitelow told
      Humphrey that his sister’s child’s father, Dada, was kicked out of the
      bar and was being hassled by a security guard, so Whitelow told the
      security guard to stop. Whitelow told Humphrey that a scuffle between
      him and the security guard ensued, during which Whitelow pulled out
      a gun and shot the guard three times. Whitelow told Humphrey he ran
      from the scene and burned his clothes. Whitelow also told Humphrey
      that the only witnesses were his sister’s child’s father and a second
      security guard, and that “if he got rid of both of them, that that [sic] was
      [sic] the only people that could convict him in this case.” Id. at 1037
      (testimony of Humphrey).
              Whitelow was arrested, trial ensued, and a mistrial declared. A
      second trial followed, and the jury found Whitelow guilty of murder of
      Herc, a felony, not guilty of attempted murder of House, guilty of
      attempted battery of House as a Class C felony, and not guilty of
      battery of Butch. Whitelow then stipulated to being an habitual
      offender, which was attached to his murder conviction. The trial court
      held a sentencing hearing, and sentenced Whitelow to consecutive


                                           2
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 3 of 21


        sentences of fifty-five years for murder, four years for attempted
        battery, and thirty years for being an habitual offender, for a total of
        eighty-nine years in prison.

 Whitelow v. State, No. 45A05-1009-CR-586, 952 N.E.2d 883 (Ind. Ct. App. Aug. 15,

 2011) (table), trans. denied 962 N.E.2d 649 (Ind. Oct. 13, 2011) (table); ECF 10-5; ECF

 10-7 at 18.

       After his conviction, Whitelow appealed, arguing that the trial court erred when

it admitted certain evidence at trial and that there was insufficient evidence to support

the conviction of attempted battery. ECF 10-3 at 4-5; ECF 10-5 at 2. The Indiana Court of

Appeals affirmed Whitelow’s conviction and sentence. ECF 10-5 at 9. Whitelow sought

transfer to the Indiana Supreme Court, but his petition for transfer was denied. ECF 10-

6; ECF 10-7 at 18.

       On June 1, 2012, Whitelow filed a petition for post-conviction relief in State court.

ECF 10-1 at 11. After a hearing, the court denied Whitelow’s request for post-conviction

relief. Id. at 10. Whitelow appealed, arguing that he was denied the effective assistance

of trial counsel. Whitelow v. State, 95 N.E.3d 212 (Ind. Ct. App. Dec. 19, 2017) (table),

trans. denied 96 N.E.3d 578 (Ind. Feb. 21, 2018) (table); ECF 10-11. Whitelow argued that

the post-conviction relief court erred when it found that his trial counsel was not

ineffective where counsel: (1) failed to object to forensic scientist testimony and the

admission of an unduly suggestive photo array; (2) failed to object to the prosecution’s

presentation of false evidence; (3) failed to impeach witnesses; (4) failed to move for a

change of venue; (5) failed to hire investigators and experts; (6) failed to properly advise

him regarding pleading guilty to the habitual offender enhancement; and (7) committed


                                              3
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 4 of 21


cumulative errors that prejudiced him. ECF 10-9 at 2-4. Whitelow also argued that the

post-conviction relief court erred when it found that his appellate counsel was not

ineffective where counsel did not to challenge the appropriateness of his sentence on

appeal. Id. at 4. The Court of Appeals upheld the post-conviction relief court’s

judgment. Whitelow v. State, 95 N.E.3d 212 (Ind. Ct. App. Dec. 19, 2017) (table), trans.

denied 96 N.E.3d 578 (Ind. Feb. 21, 2018) (table); ECF 10-12.

       Whitelow sought transfer to the Indiana Supreme Court, raising only the issue of

whether his trial counsel was ineffective in failing to: (1) object to the forensic scientist

testimony; (2) object to the presentation of false testimony; and (3) impeach witnesses.

ECF 10-12 at 3. The Indiana Supreme Court denied transfer. ECF 10-7 at 18; ECF 10-8 at

6.

       On March 20, 2018, Whitelow submitted this federal habeas petition challenging

his convictions and sentence, arguing that his trial counsel was ineffective for failing to:

(1) object to the testimony of Forensic Scientist Rebecca Tobey; (2) move for a mistrial or

otherwise challenge the prosecution’s admission of false and perjured testimony from

Keith Berry, Rodreon Jones, Roberto Martinez, and Brandon Humphrey; and (3)

impeach Keith Berry, Rodreon Jones, Roberto Martinez, and Brandon Humphrey. ECF 2

at 5-17. Respondent filed a response to the petition. ECF 10. Whitelow did not file a

traverse. The petition is now ripe for adjudication.




                                               4
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 5 of 21


DISCUSSION

Procedural Default

       Before considering the merits of a habeas petition, the court must ensure that the

petitioner has exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A);

Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). Respondent argues that one of the

grounds raised by Whitelow is barred from review in federal court due to procedural

default. “There are two distinct ways in which a state prisoner can procedurally default

a federal claim.” Snow v. Pfister, 880 F.3d 857, 864 (7th Cir. 2018). The first occurs in

“cases where the state court declines to address a petitioner’s federal claims because the

petitioner did not meet state procedural requirements.” Id. When a state procedural

requirement has not been met, “the state court judgment rests on an independent and

adequate state ground and principles of comity and federalism dictate against

upending the state-court conviction.” Thomas v. Williams, 822 F.3d 378, 384 (7th Cir.

2016) (citing Coleman v. Thompson, 501 U.S. 722, 729–30 (1991)).

       The second type of procedural default “stems from the requirement that a state

prisoner must exhaust his remedies in state court before seeking relief in federal court,”

which requires that the petitioner include his claims in “one complete round of the

State’s established appellate review process.” Snow, 880 F.3d at 864 (quoting O’Sullivan

v. Boerckel, 526 U.S. 838, 845 (1999)). This means “the petitioner must raise the issue at

each and every level in the state court system.” Lewis, 390 F.3d at 1025. A petitioner

“who has exhausted his state court remedies without properly asserting his federal

claim at each level of state review has procedurally defaulted that claim.” Id. at 1026.


                                              5
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 6 of 21


       One of the grounds that Whitelow has raised in his habeas petition is that trial

counsel was ineffective in failing to challenge the testimony of Forensic Scientist

Rebecca Tobey. Whitelow alleges both that Tobey used the wrong testing procedure

and that her testimony violated Indiana Rule of Evidence 702(b). Whitelow did not

argue that Tobey’s testimony violated Indiana Rule of Evidence 702(b) on direct appeal.

ECF 10-5 at 2. He also did not raise this argument in his post-conviction relief petition,

although he did raise it in the appeal of his post-conviction relief petition. ECF 10-11.

But, the Court of Appeals declined to consider the argument because Whitelow waived

it by not presenting it to the trial court. Id. The court noted that “[t]he failure to raise an

alleged error in the petition waives the right to raise that issue on appeal” and found

that his “argument regarding Evidence Rule 702 is waived.” ECF 10-11 at 9 n.1. Thus,

the Court of Appeals disposed of Whitelow’s argument on an independent state law

ground, and this court is barred from reviewing the merits of this argument unless

Whitelow’s procedural default can be overcome.

       A habeas petitioner can overcome a procedural default by showing both cause

for failing to abide by state procedural rules and a resulting prejudice from that failure.

Wainwright v. Sykes, 433 U.S. 72, 90 (1977); Wrinkles v. Buss, 537 F.3d 804, 812 (7th Cir.

2008), cert. denied, 129 S. Ct. 2382 (2009). Cause sufficient to excuse procedural default is

defined as “some objective factor external to the defense” which prevented a petitioner

from pursuing his constitutional claim in state court. Murray v. Carrier, 477 U.S. 478, 492

(1986). A habeas petitioner can also overcome a procedural default by establishing that

the court’s refusal to consider a defaulted claim would result in a fundamental


                                               6
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 7 of 21


miscarriage of justice. House v. Bell, 547 U.S. 518, 536 (2006). To meet this exception, the

petitioner must establish that “a constitutional violation has resulted in the conviction

of one who is actually innocent of the crime.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

Whitelow did not file a traverse, and he has not presented any basis for excusing his

procedural default on this claim. Accordingly, to the extent that Whitelow argues that

his trial counsel was ineffective by not seeking to exclude Tobey’s testimony because it

violated Indiana Rule of Evidence 702, his argument is procedurally defaulted and will

not be considered further by this court.



Ineffective Assistance of Trial Counsel Claims

       Whitelow’s petition is governed by the provisions of the Anti-Terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320, 336

(1997). AEDPA allows a district court to issue a writ of habeas corpus on behalf of a

person in custody pursuant to a state court judgment “only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). The court can grant an application for habeas relief if it meets the

requirements of 28 U.S.C. § 2254(d), which provides:

       An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted
       with respect to any claim that was adjudicated on the merits in State court
       proceedings unless the adjudication of the claim—
              (1) resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law, as
              determined by the Supreme Court of the United States; or




                                              7
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 8 of 21


              (2) resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented in the
              State court proceeding.

28 U.S.C. § 2254(d).

       [This] standard is intentionally difficult to meet. We have explained that
       clearly established Federal law for purposes of §2254(d)(1) includes only
       the holdings, as opposed to the dicta, of this Court’s decisions. And an
       unreasonable application of those holdings must be objectively
       unreasonable, not merely wrong; even clear error will not suffice. To
       satisfy this high bar, a habeas petitioner is required to show that the state
       court’s ruling on the claim being presented in federal court was so lacking
       in justification that there was an error well understood and
       comprehended in existing law beyond any possibility for fairminded
       disagreement.

Woods v. Donald, 575 U.S. 312, 315 (2015) (quotation marks and citations omitted).

       To prevail on an ineffective assistance of counsel claim in the State courts,

Whitelow had to show that counsel’s performance was deficient, and that the deficient

performance prejudiced him. Strickland v. Washington, 466 U.S. 668 (1984). The test for

prejudice is whether there was a reasonable probability that “but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at

694. A reasonable probability is a probability “sufficient to undermine confidence in the

outcome.” Id. at 693. In assessing prejudice under Strickland “[t]he likelihood of a

different result must be substantial, not just conceivable.” Harrington v. Richter, 562 U.S.

86, 112 (2011). However, “[o]n habeas review, [the] inquiry is now whether the state

court unreasonably applied Strickland . . . .” McNary v. Lemke, 708 F.3d 905, 914 (7th Cir.

2013). In addition, “because the Strickland standard is a general standard, a state court

has even more latitude to reasonably determine that a defendant has not satisfied that



                                             8
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 9 of 21


standard.” Id. (citing Youngblood v. Alvarado, 541 U.S. 652, 664 (2004)). This creates a

“doubly deferential” standard of review here. Id. “Given this high standard, even

‘egregious’ failures of counsel do not always warrant relief.” McNary, 708 F.3d at 914.



       Trial Counsel’s Failure to Object to DNA Testimony by Rebecca Tobey

       Whitelow argues that trial counsel provided ineffective assistance of counsel

when counsel did not object to the testimony of Forensic Scientist Rebecca Tobey, and

that the Indiana Court of Appeals erred in finding that counsel was not ineffective. ECF

2 at 5-6. Tobey performed DNA testing on a number of items, including a .25 automatic

weapon. Id. She testified that Whitelow could not be excluded as a possible contributor

of DNA found on the weapon. Id. According to Whitelow, Tobey used the wrong

testing procedure. Id. Whitelow asserts that, in reaching her conclusion, Tobey relied on

only two loci. 1 Id. According to Whitelow, the Federal Bureau of Investigation

procedure for inclusion in its Combined DNA Indexing System (CODIS) provides that

she should consider thirteen loci, and no less than ten loci. Id. Thus, Whitelow

concludes that, to be admissible, Tobey should have considered thirteen loci, and no

less than ten loci. Id.

       The Court of Appeals considered Whitelow’s argument and noted that

“Whitelow cited no authority supporting the position that DNA evidence is




       Loci is “a term used for the DNA markers that are tested and reported on …
       1
DNA Testing results.” https://dnatesting.com/what-are-genetic-systems-and-what-do-
they-have-to-do-with-my-dna-test-results/ (last visited April 8, 2020).

                                              9
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 10 of 21


inadmissible if it fails to meet the qualifications for inclusion to CODIS” and that his

argument therefore failed. ECF 10-11 at 9. The Court of Appeals’ analysis reflects a

reasonable application of Strickland. Whitelow presented no basis for his argument that

failure to meet the criteria necessary for inclusion in CODIS renders Tobey’s testimony

inadmissible. Thus, he did not meet his burden of showing that his counsel’s

performance was deficient. Furthermore, it is unclear how the testimony could have

prejudiced Whitelow. Tobey did not testify that the DNA was, to a reasonable degree of

scientific certainty, Whitelow’s. She merely testified that he could not be excluded as a

contributor. The Court of Appeals therefore did not err in rejecting Whitelow’s

argument that counsel was ineffective in failing to make such an objection. Thus,

Whitelow cannot prevail on this ground for relief.



       Trial Counsel’s Failure to Move for a Mistrial or Object to False Testimony

       Whitelow argues that four witnesses presented false testimony at his trial, his

counsel should have objected to or moved for a mistrial based on this false testimony,

and the Indiana Court of Appeals erred when it found that his trial counsel was not

ineffective on this basis. ECF 2 at 7-13. He claims Keith Berry perjured himself when he

testified that he saw Whitelow shoot Lowe in the head, when he testified that he saw

Whitelow with a handgun, and when he testified that he did not see anyone else with a

gun on the night of the shooting. ECF 2 at 7-9. Whitelow claims that Rodreon Jones

perjured herself when she testified at her deposition that Whitelow shot a silver

handgun, but at trial she testified that she did not see the gun. ECF 2 at 9. Whitelow


                                            10
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 11 of 21


claims that Roberto Martinez perjured himself when he testified that Whitelow shot

Lowe in the head or face, when he testified that only Whitelow had a gun on the night

of the shooting, and when he lied under oath in a prior proceeding. ECF 2 at 10-11.

Finally, Whitelow alleges that Brandon Humphrey perjured himself when he testified at

trial that he did not know about the circumstances surrounding the murder and that,

although he had heard about it, he did not know that Whitelow was involved. ECF 2 at

12.

       The Court of Appeals determined that Whitelow’s examples of alleged “perjury”

amounted to “simply instances of witness inconsistency.” ECF 10-11 at 11.

       Perjury is a crime defined as making a false, material statement under
       oath or affirmation, knowing the statement to be false or not believing it to
       be true, or knowingly making two or more material statements in a
       proceeding before a court or grand jury which are inconsistent to such a
       degree that one of them is necessarily false. Ind. Code § 35-44-1-2-1(a). It
       has long been held that the inconsistency alone is not enough to prove
       perjury. Daniels v. State, 658 N.E.2d 121, 123 (Ind. Ct. App. 1995).
       Furthermore, it is up to the jury to decide who is telling the truth. See
       Wallace v. State, 474 N.E.2d 1006, 1008 (Ind. 1985) (holding that State was
       under no duty to prevent testimony of witness who game testimony
       contradicting another witness or force the witness to admit that he was
       lying, and that resolution of inconsistencies between witness’s deposition
       and trial testimony which were brought out on cross-examination were
       for the jury to resolve). The remedy for knowingly false testimony is a
       charge of perjury, not exclusion of the evidence.

Whitelow v. State, 95 N.E.3d 212 (Ind. Ct. App. Dec. 19, 2017) (table), trans. denied 96

N.E.3d 578 (Ind. Feb. 21, 2018) (table); ECF 10-11 at 11-12. Whitelow’s allegations and

the Court of Appeals’ findings as to each witness are examined in detail below.

              Keith Berry

       Whitelow argues that Berry testified falsely that Lowe was shot in the head

when, in other testimony, he testified that he did not know if Lowe had been hit. Id. at

7-8 (citing Tr. at 149). Likewise, he testified both that he saw Whitelow with a small


                                             11
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 12 of 21


black gun, and that he did not see Whitelow with a weapon. Id. at 8 (citing Tr. 145-46,

152-53). And, Berry testified that he did not see anyone other than Whitelow with a

weapon, and that he saw the “guy in the white shirt” with a weapon and heard him say

that he was going to go get his gun and shoot someone. Id. at 8-9 (citing Tr. 145, 154-55).

       The Court of Appeals determined that Berry did not perjure himself when he

testified that he saw Whitelow shoot Lowe in the head but, when counsel confronted

him with his prior testimony on cross-examination, he testified that he did not actually

see where Lowe was shot. ECF 10-11 at 12. On cross-examination, the following

exchange occurred between Berry and Whitelow’s counsel:

       Q: Now, I believe you testified that there was, at that time, one shot fired
       by Mr. Whitelow; is that correct?
       A: That’s what I saw, yes.
       Q: And you don’t know where that - - if that shot hit him or not; is that
       correct?
       A: I have no way of knowing that.
       Q: Okay. You testified, I think, that you thought that it hit him in the head
       or something like that?
       A: That would be - - what I saw - -
       Q: Isn’t it true - - isn’t it true previously you testified you don’t even know
       it hit him?
       A: True.
       Q: To this day, you don’t know; is that correct?
       A: Correct.

Tr. at 149.

       The Court of Appeals determined that this testimony was only inconsistent and

did not reflect a knowingly false statement such that it could fairly be regarded as

perjury. ECF 10-11 at 13. The Court of Appeals also noted that the medical evidence

admitted at trial clearly showed that Lowe was shot in the head. Id.

       The Court of Appeals also determined that Berry did not perjure himself when

he testified that he saw Whitelow with a handgun. Initially, he testified that the weapon



                                             12
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 13 of 21


that Whitelow was holding “was black, very small, fit in like the palm of his hand.” Tr.

at 146. Later, he testified that he did not actually see the gun. “I’m sure it was too small.

He was pointing in that direction. I technically never saw a gun, no.” Id. at 152-53. The

Court of Appeals concluded that Berry’s testimony regarding seeing the gun may have

been inconsistent, but that it was not perjury. The Court of Appeals further noted that

the inconstancies in Berry’s testimony had been brought to the attention of the jury

through cross examination.

       The Court of Appeals reached the same conclusion as to Whitelow’s argument

that Berry perjured himself when he testified that he did not see anyone other than

Whitelow with a gun on the night of the murder. ECF 10-11 at 14. On cross-

examination, Berry admitted that he heard someone involved in the parking lot conflict

state that he was going to get a gun and shoot others involved in the conflict. The Court

of Appeals determined that this testimony was not inconsistent with Berry’s earlier

testimony that he only saw Whitelow with a gun, but that, even if it was, “it would

amount to little more than an inconsistency, nor perjury.” Id.

       The Court of Appeals also addressed Whitelow’s claim that Berry’s testimony

that Whitelow was the only person with a gun was inconsistent with a prior statement

he made to the police. Id. But, the Court of Appeals noted that Berry testified that he did

not make the statement. Id. And, even if Berry did make the statement, the Court of

Appeals concluded that the statement did not demonstrate that his trial testimony was

perjured.




                                             13
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 14 of 21


       Rodreon Jones

       Whitelow argues that Rodreon Jones also perjured herself when she falsely

testified at her deposition that she saw Whitelow shoot a silver handgun but testified at

trial that she did not see the gun. ECF 2 at 9; Tr. at 328-31. The Court of Appeals noted

that it is unclear how Whitelow is harmed where he is alleging that Jones testified

truthfully at the trial but falsely at her deposition. ECF 10-11 at 14. The Court of Appeals

also determined that there was “little to no inconsistency between her testimony during

the deposition and at trial.” Id. at 15. At her deposition, Jones testified that she saw

something “shiny” in Whitelow’s hand and agreed with counsel’s description that a

portion of the gun she saw was “chrome.” Tr. at 328-31. At trial, she said she “probably

[saw] some shiny,” but she didn’t really see the gun – just fire. Id. She clarified that

“[s]omething had to have been in his hand. You’re not shooting firecrackers out in the

parking lot.” Id. at 328. The Court of Appeals categorized the testimony as “not terribly

inconsistent” with her deposition testimony, because, under each version, “she saw

something fire form Whitelow’s hand” and saw “some portion of a metallic object.” Id.

              Roberto Martinez

       Whitelow argues that Roberto Martinez perjured himself when he testified at his

deposition that Whitelow shot Lowe in the chest or gut, but at trial he testified that

Whitelow shot Lowe in the head or face. ECF 2 at 10; Tr. 477, 520-25. On cross-

examination, Martinez testified as follows:

       Q: And you saw him pull the gun out and shoot him where?
       A: In this front part. (Indicating)
       Q: Well, you had a good vantage point; right?
       A: Right.


                                              14
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 15 of 21


       Q: Could you see if he shot him in the face, if he shot him in the chest?
       A: Yeah, towards the head part.
       Q: So you think he shot him in the head?
       A: Right.
       Q: Now, you didn’t tell me before in a deposition that he shot him in the
       chest or the gut; you didn’t say that?
       A: I can’t remember.

Tr. at 477-78.

       At his deposition, Martinez was asked where Whitelow shot the victim and he

answered by indicating that “[i]t had to be in the chest.” Tr. at 523. He then stated

“[y]eah, well, in the front of the body, the front body part.” Id. He was asked how he

knew and he stated, “[b]ecause I seen it. I was right there.” Id.

       He also testified at trial that only Whitelow had a gun that night, but at his

deposition he testified that several people had guns that night. Id. at 10-11; Tr. at 440,

443, 526-28. At his deposition, Martinez testified that only Whitelow fired shots, and

then he was asked if he saw anyone else with a gun. He answered as follows:

       The - - one of the guys in the white shirt one of them had a gun, and then
       the guy in the red or the all - - one all in black, they had a gun too.

Tr. 526. However, at trial, he no longer recalled those details. Tr. 526-27. He testified

further that “[s]omebody else had a gun, but [he couldn’t] remember who right now.”

Tr. 527.

       And, in one proceeding Martinez testified that “a guy who had the hair like the

Judge there, moving everybody aside and shooting Mr. Lowe two or three more times

right before the split,” but at trial he admitted that he said this right after the shooting

but he no longer had any recollection of this occurring. Id. at 11 (citing Tr. 492-93, 495).

The Court of Appeals categorized these discrepancies as mere inconsistencies and




                                              15
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 16 of 21


found that “Whitelow has presented no evidence that would have required the post-

conviction court to conclude that Martinez knowingly lied during his testimony.” ECF

10-11 at 17.

               Brandon Humphrey

       Whitelow argues that Brandon Humphrey perjured himself when he testified at

trial that he did not know about the circumstances surrounding the murder and did not

know that Whitelow was involved, but elsewhere he testified that he has cousins in the

area and was made aware of the story going around. ECF 2 at 12; Tr. at 1044. The Court

of Appeals considered both Humphrey’s deposition testimony that he had cousins in

Hammond and was “aware of the story that was going around” and Humphrey’s

testimony that he heard about the shooting but did not know Whitelow was involved.

ECF 10-11. The Court of Appeals concluded that the two statements were not

conflicting and that, “even if they were, Whitelow has provided no evidence that

Humphrey’s trial testimony was knowingly false.” Id.

       After considering each of the allegedly perjured statements, the Court of Appeals

concluded that:

       Whitelow merely notes inconsistencies in the testimony of several
       witnesses. These inconsistencies were highlighted by the effective cross-
       examination of this very trial counsel Whitelow now claims was
       ineffective. But Whitelow has presented no evidence to support his claim
       that these witnesses knowingly provided false testimony. Because there is
       no evidence of perjury, Whitelow’ trial counsel was not ineffective for
       failing to move for a mistrial based on this alleged perjury.

ECF 10-11 at 17. This court cannot conclude that, in reaching that conclusion, the Court

of Appeals unreasonably applied Strickland. The Court of Appeals’ analysis is not only

reasonable, it is correct. To the extent that the testimony of any of these witnesses was


                                            16
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 17 of 21


inconsistent with previous testimony, the only proper remedy was impeachment – a

remedy trial counsel ably pursued. The record before this court provides no basis for

counsel to have moved for a mistrial or otherwise object to any of the allegedly false

testimony. Thus, Whitelow cannot prevail on this ground for relief.



      Trial Counsel’s Failure to Impeach Witnesses

      In his third and final ground for relief, Whitelow argues that his trial counsel was

ineffective because he failed to impeach these same four witnesses with an autopsy

report and video evidence that contradicted their testimony.

             Keith Berry, Roberto Martinez, and Brandon Humphrey

      Whitelow argues that his trial counsel should have impeached the testimony of

Berry, Martinez, and Humphrey that Lowe was shot in the head and/or face with an

autopsy diagram that allegedly showed that Lowe was not shot in the head. ECF 2 at

14-16; Tr. at 142, 477, 1065. The Court of Appeals considered the testimony of the

forensic pathologist that the autopsy revealed a gunshot entrance and exit wound on

the top of Lowe’s head. The Court of Appeals also considered photographs that

graphically depicted the gunshot wound to Lowe’s head. After considering this

evidence, the Court of Appeals concluded that ”[a]ttempting to impeach Berry’s or

Martinez’s testimony by claiming that the evidence did not show that Lowe had been

shot in the head would have been more than futile – it would have been foolish.” ECF

10-11 at 18. As for Humphrey, the Court of Appeals noted that Humphrey did not

testify that he saw Whitelow shoot Lowe – he testified only that Whitelow told him that


                                            17
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 18 of 21


he shot Lowe in the face three times. The Court of Appeals concluded that

“[c]onfronting Humphrey with evidence that Lowe had been shot in the head only once

would not have impeached the credibility of Humphrey’s testimony, as Whitelow may

have simply lied to Humphrey with regard to how many times he shot Lowe.” ECF 10-

11 at 18-19. The Court of Appeals further noted that “the autopsy evidence simply

confirms that Lowe was shot in the head. We cannot say that Whitelow’s trial counsel

was ineffective for failing to reiterate this fact to the jury in an attempt to impeach

Humphrey’s credibility.” ECF 10-11 at 19.

       This conclusion reflects a reasonable application of the Strickland standard. There

was overwhelming evidence presented at trial that Lowe was shot in the head. The

forensic pathologist that performed the autopsy testified that he documented entrance

and exit wounds on the top of Lowe’s head. Tr. 754-55. Photos admitted at trial showed

bullet wounds to Lowe’s head. Tr. 761, Tr. Ex. 26; Tr. Ex. 113. In light of that evidence,

the Court of Appeals reasonably determined that any attempt to impeach Berry,

Martinez, or Humphrey based on an autopsy report that allegedly suggested that the

victim was not shot in the head would have been futile and would not have led to a

different outcome for Whitelow. This is a reasonable application of Strickland, and the

Court of Appeals’ findings therefore will not be disturbed.

              Rodreon Jones

       Whitelow also argues that his trial counsel should have impeached Jones’s

testimony that she saw Whitelow fire a gun with videotape evidence from the parking

lot that shows that Whitelow did not shoot a gun. ECF 2 at 15; Tr. 293. The Court of


                                             18
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 19 of 21


Appeals noted that the post-conviction relief court had reviewed the camera footage

and concluded that:

      The surveillance footage is of such poor definition and quality that one
      cannot distinguish any specific actions by individuals other than blurry
      images of movement. Car lights flash on and off, people walk in and out
      of camera view and at no point can this court see the shooting at issue
      within the frame of the surveillance video. Whitelow presents no evidence
      of whether Ms. Jones is even in the frame of the area of the parking lot
      which is captured in the video. As such, the CD evidence neither supports
      nor refutes Ms. Jones’[s] description of what occurred at McTavern’s.

ECF 10-11 at 19 (quoting App. App. Vol. 2 at 30.) Because Whitelow had not explained

how the video recording contradicted Jones’s testimony, the Court of Appeals

concluded that it was “in no position to question the post-conviction court’s conclusion

that Whitelow’s trial counsel was not ineffective for failure to impeach Jones’s

testimony with this video.” ECF 10-11 at 19.

      Whitelow’s argument before this court is as poorly developed as it was before

the Court of Appeals. He still has not explained how the video contradicts Jones’s

testimony. Thus, this court cannot find that the Court of Appeals unreasonably applied

Strickland when it found that Whitelow had not produced evidence suggesting that the

lower court erred in concluding that trial counsel was not ineffective for not attempting

to impeach Jones’s testimony with surveillance video that was so poor in quality that it

could not reasonably cast doubt upon Jones’s testimony.

      This court cannot conclude that the Court of Appeals erred when it found that

Whitelow had not demonstrated that his counsel’s performance was deficient. And, this

court also cannot make a probabilistic determination that a reasonable jury would reach

a different result if trial counsel had impeached any of these witnesses as Whitelow



                                            19
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 20 of 21


suggests. See Whitlock v. Godinez, 51 F.3d 59, 64 (7th Cir. 1995); Holmes v. Hardy, 608 F.3d

963, 968 (7th Cir. 2010). Thus, Whitelow’s third ground for relief lacks merit.

       Cumulative Error

       Even if the errors that Whitelow alleges are considered cumulatively, the errors

do not demonstrate that his trial counsel was ineffective. “[P]rejudice may be based on

the cumulative effect of multiple errors. Although a specific error, standing alone, may

be insufficient to undermine the court’s confidence in the outcome, multiple errors

together may be sufficient.” Malone v. Walls, 538 F.3d 744 (7th Cir. 2008). After

reviewing the record and considering Whitelow’s claims of ineffective assistance, this

court cannot find that the State court’s determination regarding cumulative error was

objectively unreasonable. The Court of Appeals noted that “[e]rrors by counsel that are

not individually sufficient to prove ineffective representation may add up to ineffective

assistance when viewed cumulatively.” ECF 10-11 at 24-25. The Court of Appeals then

found that “Whitelow had not established that his trial counsel committed any errors”

and that there was therefore “no errors to accumulate.” ECF 10-11 at 24. This too is

reasonable. This court cannot make a probabilistic determination that a reasonable jury

would reach a different result if trial counsel had moved to exclude the testimony of

Tobey, objected to or moved for a mistrial based on the allegedly false testimony of

Berry, Jones, Martinez, and Humphrey, or attempted to impeach these same witnesses

with the autopsy diagram and the video evidence from the parking lot. See Whitlock, 51

F.3d at 64. Based on the foregoing, cumulative error is not a basis for habeas relief here.




                                             20
USDC IN/ND case 3:18-cv-00198-JD-MGG document 17 filed 04/21/20 page 21 of 21


CERTIFICATE OF APPEALABILITY

       As a final matter, pursuant to Rule 11 of the Rules Governing Section 2254 Cases,

the court must either issue or deny a certificate of appealability in all cases where it

enters a final order adverse to the petitioner. To obtain a certificate of appealability, the

petitioner must make a substantial showing of the denial of a constitutional right by

establishing “that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks and citation omitted). For

the reasons fully explained above, each of Whitelow’s claims is either procedurally

defaulted or lacking in merit. Whitelow has not made a substantial showing of the

denial of a constitutional right, nor could jurists of reason debate the outcome of the

petition or find a reason to encourage him to proceed further. Accordingly, the court

declines to issue Whitelow a certificate of appealability.



CONCLUSION

       For the reasons set forth above, the court DENIES the petition (ECF 2) and

DENIES the petitioner a certificate of appealability.

       SO ORDERED on April 21, 2020

                                                      /s/JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             21
